In a proceeding pursuant to CPLR article 78 to review a determination of the Assistant Superintendent for Personnel of the Sachem Central School District, dated October 31, 1995, which denied the petitioner’s application for retroactive membership in Tier II of the New York State Teachers’ Retirement System, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated June 24, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The determination denying the petitioner’s application for retroactive membership in the retirement system was not arbitrary or capricious. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.